DETAILED ACTION
This office action is responsive to the above identified application filed March 15, 2021.  The application contains claims 1-20, all examined and rejected.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement with references submitted 7/20/2022, has/have been considered and entered into the file.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

With regard to claims 1, 12:
Claim elements 1, and 12 disclose limitation “an element that enables that enables .. digiting .. accessing”, “an AI component that receives commands … to take one or more actions” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Dependent claims inherent the independent claims deficiency. 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter. Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception. The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below. 
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include certain methods of organizing human activities; a mental processes; and mathematical concepts, (2019 PEG)

STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a device, method as in independent Claim 1, 12 and in the therefrom dependent claims. Such terminals fall under the statutory category. Therefore, the claims are directed to a statutory eligibility category.

Step 2A: The invention is directed to access a digital book to read its content based on different commands which is akin to Mental Process and organizing human behavior (see Alice), As such, the claims include an abstract idea.  When considering the limitations individually and as a whole the limitations directed to the abstract idea are:
an Al component that receives commands from a user to take one or more actions relative to the book; wherein the one or more actions are selected from: providing information about the book; reading the book aloud to the user; reading a selected portion of the book aloud to the user; pausing the reading of the book aloud to the user; resuming the reading of the book to the user; highlighting a selected portion of the book; adding a bookmark to a selected portion of the book; adding a note to a selected portion of the book; create a flashcard; read a flashcard to the user; or combinations thereof
This judicial exception is not integrated into a practical application. The elements are recited at a high level of generality, i.e. a generic computing system performing generic functions including generic processing of data. Accordingly the additional elements do not integrate the abstract into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore the claims are directed to an abstract idea. (2019 Revised Patent Subject Matter Eligibility Guidance ("2019 PEG"). Thus, under Step 2A of the Mayo framework, the Examiner holds that the claims are directed to concepts identified as abstract.

STEP 2B.
Because the claims include one or more abstract ideas, the examiner now proceeds to Step 2B of the analysis, in which the examiner considers if the claims include individually or as an ordered combination limitations that are "significantly more" than the abstract idea itself. This includes analysis as to whether there is an improvement to either the "computer itself," "another technology," the "technical field," or significantly more than what is "well-understood, routine, or conventional" in the related arts.
The instant application includes in Claim 1 additional steps to those deemed to be abstract idea(s).
When taken the steps individually, these steps are accessing via a communication model one element of client information, pre-populate at least one field required to execute the action using the at least one element of client information.

In the instant case, Claim 1 is directed to above mentioned abstract idea.  Technical functions such as sending, receiving, displaying and processing data are common and basic functions in computer technology. The individual limitations are recited at a high level and do not provide any specific technology or techniques to perform the functions claimed.
The additional elements recited in the claim beyond the abstract idea include a an element that enables either digitizing the book or accessing a digitized version of the book (pre-solution); digital storage medium that stores the digitized book.
Looking to MPEP 2106.05 (d), based on court decisions well understood, routine and conventional computer functions or mere instruction and/or insignificant activity have been identified to include: Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321,120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TU Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); O/P Techs., /no., v. Amazon.com, Inc., 788 F,3d 1359, 1363, 115 USPQ2d 1090,1093 (Fed. Cir, 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPG2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink," (emphasis added)}; Insignificant intermediate or post solution activity -See Bilski v. Kappos, 581 U.S. 593, 611 -12, 95 USPQ2d 1001,1010 (2010) (well-known random analysis techniques to establish the inputs of an equation were token extra-solution activity); In Bilski referring to Flook, where Flook determined that an insignificant post-solution activity does not makes an otherwise patent ineligible claim patent eligible. In Bilski, the court added to Flook that pre-solution (such as data gathering) and insignificant step in the middle of a process (such as receiving user input) to be equally ineffective. The specification and Claim does not provide any specific process with respect to the display output that would transform the function beyond what is well understood. Like as found in Electric Power Group, Bilski, the technical process to implement the input and display functions are conventional and well understood.
In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add "significantly more" by virtue of considering the steps as a whole, as an ordered combination. The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments using what is well-understood, routine, and conventional in the related arts. The steps are still a combination made to the abstract idea. The additional steps only add to those abstract ideas using well-understood and conventional functions, and the claims do not show improved ways of, for example, an unconventional non-routine functions for authorizing the timing of a payment and to activate a display screen based on a trigger or camera functions that could then be pointed to as being "significantly more" than the abstract ideas themselves. Moreover, Examiner was not able to identify any "unconventional" steps, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is well-understood, routine, and conventional in the related arts.
Further, note that the limitations, in the instant claims, are done by the generically recited computing devices. The limitations are merely instructions to implement the abstract idea on a computing device that is recited in an abstract level and require no more than a generic computing devices to perform generic functions. 
CONCLUSION
It is therefore determined that the instant application not only represents an abstract idea identified as such based on criteria defined by the Courts and on USPTO examination guidelines, but also lacks the capability to bring about "Improvements to another technology or technical field" (Alice), bring about "Improvements to the functioning of the computer itself" (Alice), "Apply the judicial exception with, or by use of, a particular machine" (Bilski), "Effect a transformation or reduction of a particular article to a different state or thing" (Diehr), "Add a specific limitation other than what is well-understood, routine and conventional in the field" (Mayo), "Add unconventional steps that confine the claim to a particular useful application" (Mayo), or contain "Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment" (Alice), transformed a traditionally subjective process performed by humans into a mathematically automated process executed on computers (McRO), or limitations directed to improvements in computer related technology, including claims directed to software (Enfish).
The dependent claims, when considered individually and as a whole, likewise do not provide “significantly more” than the abstract idea for similar reasons as the independent claim. For example claim 2, 4 disclose data description, claim 3 disclose gathering step, claim 5 disclose data format, claim 6 disclose data display, claims 7-10 disclose processing and data input, claim 11 are related to processing and displaying data, claim 11 is related to data access.
The dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 2-11 these dependent claim have also been reviewed with the same analysis as independent claim 1. The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 1; where all claims are directed to the same abstract idea, "addressing each claim of the asserted patents [is] unnecessary." Content Extraction &. Transmission LLC v, Wells Fargo Bank, Natl Ass'n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.  Claims for the other statutory classes are similarly analyzed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7, 9-12, 14-16, 18-20 are rejected under 35 U.S.C. 102(a)(1) and  35 U.S.C. 102(a)(2) as being anticipated by Liberatore [US 2010/0164836 A1, hereinafter Liberatore].

With regard to Claim 1,
	Liberatore teach a system for reading and interacting with a digitized version of a book ([0004], "A portable digital photo album/book/reader is provided that allows a user to view and store photos, videos, and other digital media (books and the like) with convenience and in an environmentally friendly manner, anywhere and anytime.", [0150], "The various embodiments of the digital photo album/book/reader/card, etc. described herein are a convenient means to view digital media, pictures, text, etc. any time, any place with the convenience of looking at the media, pictures, and text alone, with family or friends in a typical photo album book concept.", Fig. 1 ), the system comprising:
	an element that enables either digitizing the book or accessing a digitized version of the book ([0004], [0150], [0154], "The digital photo album as described herein can have an area for different photo albums with different pictures, such as, for example, 'The Wedding album' or 'Summer'. This can make it easy for people to view different albums all in one without just the choice of one album only.", [0002], “invention also generally relates to a digital book or digital reader”).
a digital storage medium that stores the digitized book ([0004], "A portable digital photo album/book/reader is provided that allows a user to view and store photos, videos, and other digital media (books and the like) with convenience and in an environmentally friendly manner, anywhere and anytime.", [0005]-[0006], Fig. 27);
	an Al component that receives commands from a user to take one or more actions relative to the book, wherein the one or more actions are selected from: 
providing information about the book; 
reading the book aloud to the user; 
reading a selected portion of the book aloud to the user; 
pausing the reading of the book aloud to the user; 
resuming the reading of the book to the user; 
highlighting a selected portion of the book; 
adding a bookmark to a selected portion of the book; 
adding a note to a selected portion of the book; 
create a flashcard;
read a flashcard to the user; or combinations thereof ([0002], “invention also generally relates to a digital book or digital reader”, [0156], "The unit can have a custom features like it will read the recipe directions to the cook and also have voice interaction, like repeat and then it will repeat what it said. The unit can have voice command and operate in this mode as well.").

With regard to Claim 2,
Liberatore teach the system of claim 1, wherein the book is selected from a textbook, fiction book, nonfiction book, magazine, pamphlet, newspaper, journal, article, or combinations thereof ([0004], "A portable digital photo album/book/reader is provided that allows a user to view and store photos, videos, and other digital media (books and the like) with convenience and in an environmentally friendly manner, anywhere and anytime.", Fig. 1, [0258]).   
The Examiner further notes that the type of data content (e.g. fiction book) is non-functional descriptive material and is not functionally involved in the steps recited.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability.  See In re Gulack, 703 F.2d 1381, 218 USPQ 401, 403 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).

With regard to Claim 3,
Liberatore teach the system of claim 1, wherein the element that enables digitizing the book is selected from one or more scanners, cameras, microphones, or keyboards (Because this limitation merely elaborates on a conditional limitation of a parent claim, the prior art of record is deemed to meet this limitation by virtue of meeting an alternative condition in the parent claim).

With regard to Claim 4,
Liberatore teach the system of claim 1, wherein the digitized book is in color ([0156], "color pictures").

With regard to Claim 5,
Liberatore teach the system of claim 1, wherein the system is configured to map the digitized book according to a layout of the book, including line numbers, paragraph numbers, pages, chapters, or combinations thereof ([0228], "LCD screen that shows graphics and advertises the book, shows chapters, or it can be plain.", [0231], “the digital album/book/reader can have a search mode to search for books chapters, albums, books etc.”, [0259]).

With regard to Claim 6,
Liberatore teach the system of claim 1, wherein the digital storage medium, Al, or both are accessible through an electronic display on a computer, mobile phone, electronic book reader, smart watch, personal digital assistant, or combinations thereof (Fig. 121-124, [0131]-[0132], [0134]).

With regard to Claim 7,
Liberatore teach the system of claim 1, further comprising a digital assistant function that interprets user input in spoken form, textual form, or both to infer user intent and perform actions based on the user intent ([0004], [0156], “unit can have a custom features like it will read the recipe directions to the cook and also have voice interaction, like repeat and then it will repeat what it said”).

With regard to Claim 9,
Liberatore teach the system of claim 1, wherein the one or more actions taken by the Al component are the provision of information and the performance of a task ([0156],  "The unit can have a custom features like it will read the recipe directions to the cook and also have voice interaction, like repeat and then it will repeat what it said. The unit can have voice command and operate in this mode as well.").

With regard to Claim 10,
Liberatore teach the system of claim 1, wherein the user can at any time add, delete, or edit an action taken by the system ([0156], "The unit can have a custom features like it will read the recipe directions to the cook and also have voice interaction, like repeat and then it will repeat what it said. The unit can have voice command and operate in this mode as well.").

With regard to Claim 11,
Liberatore teach the system of claim 1, configured as a mobile application (Fig. 1, [0004], "A portable digital photo album/book/reader is provided that allows a user to view and store photos, videos, and other digital media (books and the like) with convenience and in an environmentally friendly manner, anywhere and anytime.", [0259], “DPA can have “app” or application capability similar to “apps” currently operable on the iPhone, iPod and other smartphone devices and advanced communication devices, and the DPA can receive and play “apps” similar to the manner in which an iPhone obtains “apps” through the iTunes store”).

With regard to Claim 12,
Claim 12 is similar in scope to claim 1; therefore it is rejected under similar rationale. 
With regard to Claim 14,
Claim 14 is similar in scope to claim 2; therefore it is rejected under similar rationale. 
With regard to Claim 15,
Claim 15 is similar in scope to claim 6; therefore it is rejected under similar rationale.
With regard to Claim 16,
Claim 16 is similar in scope to claim 7; therefore it is rejected under similar rationale. 
 With regard to Claim 18,
Claim 18 is similar in scope to claim 9; therefore it is rejected under similar rationale. 
With regard to Claim 19,
Claim 19 is similar in scope to claim 10; therefore it is rejected under similar rationale. 
With regard to Claim 20,
Claim 20 is similar in scope to claim 11; therefore it is rejected under similar rationale. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over by Liberatore [US 2010/0164836 A1, hereinafter Liberatore] in view of Bromand et al. [US 10827028 B1, hereinafter Bromand] 

With regard to Claim 8,
Liberatore teach the system of claim 7, wherein the digital assistant is activated used a particular name ( [0156], "The unit can have a custom features like it will read the recipe directions to the cook and also have voice interaction, like repeat and then it will repeat what it said. The unit can have voice command and operate in this mode as well.", repeat is an example that allow associating keyword (name) that could activate the digital assistance to read the previous content again).
In effort to expedite persecution, Bromand also teach  digital assistant is activated used a particular name (Col. 9, lines 36-42, “a wake word module 230 for determining whether a wake word has been received at the electronic device, the wake word used to identify a voice command (e.g., an utterance) that follows the wake word (e.g., after the wake word is received, the electronic device records additional voice commands)”.
Liberatore and Bromand are analogous art to the claimed invention because they are from a similar field of endeavor of reading electronic books. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Liberatore to include within the voice commands a voice command a wake word resulting in resolutions as disclosed by Bromand with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Liberatore as described above to provide more privacy for the user by preventing continuous recording and listening to the user conversation (Bromand, Col. 9, lines 36-42).

With regard to Claim 17,
Claim 17 is similar in scope to claim 8; therefore it is rejected under similar rationale. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over by Liberatore [US 2010/0164836 A1, hereinafter Liberatore] in view of Hendricks et al. [US 8,073,695 B1, hereinafter Hendricks] 

With regard to Claim 13,
Liberatore teach the method of claim 12.
Liberatore do not explicitly teach selecting of a desired book is accomplished through a user voice command.  
Hendricks teach selecting of a desired book is accomplished through a user voice command (Col. 27, lines 17-22, “In using a voice commands mode, a user may speak the title of a particular electronic book, or other identifying information, in order to select it.”).  
Liberatore and Hendricks are analogous art to the claimed invention because they are from a similar field of endeavor of reading electronic books. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Liberatore to include within the voice commands a voice command to select a book resulting in resolutions as disclosed by Hendricks with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Liberatore as described above to provide a simple way for selecting a content to be read for the user which will save user’s time and effort and increase user’s satisfaction.

Conclusion

The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.   
US Patent Application Publication No. 20140046809 filed by Baker et al. that disclose the ability to use voice commands for selecting content See at least ¶37

Examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and Figures may apply as well.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed by the examiner.  It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABOU EL SEOUD whose telephone number is (303)297-4285. The examiner can normally be reached Monday-Thursday 9:00am-6:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMED ABOU EL SEOUD/Primary Examiner, Art Unit 2174